Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9th, 2022 has been entered.
By the amendment claims 1, 3, 5, 8, 12, 14-22 are pending with claims 1, 3, 5, 8, 12, 14-15, and 19-22 being amended.
Allowable Subject Matter
Claims 1, 3, 5, 8, 12, 14-22 are allowable.

Independent claims 1 and 22 are allowable for disclosing “a fluid pulsing mechanism below and adjacent the bottom of the chamber for operatively pulsating a fluid within the cavity and through the permeable separator member”. 
The closest prior art of Moyer (US 1225158) discloses a separation apparatus (Fig. 1) comprising: separation chamber (box 6) having a wall (baffle 4), a top opening and a bottom defining an interior cavity having a bottom region adjacent the bottom of the separation chamber and an upper region disposed vertically above the bottom region opposite the bottom of the separation chamber with the bottom region therebetween (Fig. 1), a permeable separator (bottom 5) member in the bottom region of the cavity (Col. 3, L9-10), a first chamber outlet in the wall (mouth 18) and in the upper region of the cavity, a second chamber outlet (outlet 19) in the wall and in the bottom region of the chamber (Fig. 1). 
In Moyer and other prior art previous made of record the pulsating mechanism is off to the side of the chamber. There is not teaching or suggestion that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the pulsating mechanism located below the chamber. 

Response to Arguments
	The applicant’s arguments are found persuasive. A Notice of Allowance is issued herewith 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                              

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653